Title: Proclamation Expelling British Subjects, [1 July 1779]
From: Jefferson, Thomas
To: 



[1 July 1779]

By his Excellency Thomas Jefferson, esquire, Governor or Chief Magistrate of the Commonwealth of Virginia.
a proclamation.
Whereas the General Assembly, by their Act passed at their last session, entitled “An Act concerning Escheats and forfeitures from British Subjects,” did declare “that (1.) all persons Subjects of his Britannick majesty, who on the nineteenth day of April in the year 1775, when hostilities were commenced at Lexington, between the United States of America, and the other parts of the British empire, were resident, or following their vocations in any part of the world other than the said United States, and have not since either entered into public employment of the said States or joined the same, and by Overt Act adhered to them; and (2) all such Subjects, inhabitants of any of the said United States, as were out of the said States on the same day, and have since by Overt Act adhered to the enemies of the said States; and (3) all inhabitants of the said States, who after the same day, and before the commencement of the Act of General Assembly intituled “An Act declaring what shall be treason,” departed from the said States, and joined the Subjects of his Britannick Majesty of their own free will; or (4.) who by any County Court within this Commonwealth were declared to be British Subjects within the meaning and operation of the resolution of the General Assembly, of the 19th. day of December 1776, for enforcing the Statute Staple, should be deemed British subjects, And by their resolution of the twenty sixth day of the last month, they “required that all the persons so described, and now resident within this Commonwealth, should be banished from the same, and that proper measures should be taken to prevent their return, as also to exclude thereout all others so described; and not now resident within this Commonwealth,” I have therefore thought fit, by and with the advice of the Council of State, to issue this my proclamation, hereby strictly charging and commanding all persons Coming under any one of the descriptions in the said Act, and now being within this Commonwealth to be, and appear before me in Council at Williamsburg, on or before the seventeenth day of August in this present year, in readiness to depart the Commonwealth in such manner as shall there be prescribed to them, as they will answer the contrary at their utmost peril: And I do moreover  charge and enjoin all officers civil and military, and all other the good citizens of this Commonwealth, to apprehend and carry securely to the commanding officer of the militia of some County within this Commonwealth, all such persons, whom after the said day, they shall find lurking or being therein; And the commanding officers of the several Counties are in like manner charged and required to receive the said persons, and all others so described, whom by the strictest diligence they shall be able to discover and take, to convey them in safe custody to the public jail in the city of Williamsburg, and to make report of such their proceedings to me. And I do further prohibit all persons so described from entering into this Commonwealth during the continuance of the present war with their prince, under colour of any commission, passport, licence, or other pretence whatsoever; and do publish and make known to such of them as shall presume to violate this prohibition, that they shall be deemed and dealt with as spies, wheresoever they be taken.
Given at Williamsburg, on the first day ofJuly, in the Year of our Lord, One thousandseven hundred and seventy nine.
☞ The County Lieutenants are desired to give personal notice of this proclamation to all those within their Counties, who are hereby required to attend on the Governor and Council.
A copy of a printed copy in the office of the Executive.
Attest.

Sam: Coleman, A.C.C.

